PER CURIAM.
We are entirely satisfied with the conclusions of the district judge that the libelant was injured by the negligence of those in charge of the tug in permitting her to go altead, without notice to the libelant, while the libelant was attempting to fasten the tug’s hawser in a new location upon Ms own boat, at the request of those in charge of the tug; We are less satisfied with the conclusions of the district judge that the libelant was also negligent. As, however, the libelant, has not appealed from the decree dividing the damages sustained by Mm, we can only affirm the decree. The merits of the controversy depend entirely upon the credibility of the witnesses who were examined in the presence of the district judge. We think the appeal was entirely mi justifiable, and that the cause is a proper one for allowing 1o the appellee, in addition to interest, damages for delay to the extent of 30 pm* cent, upon the amount of Ms recovery, with costs of tins court and of the district court.
The judgment is affirmed, with directions to the district court to decree accordingly.